ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-465 and DRB 02-466, concluding that JOSEPH E. POVEROMO of HACKENSACK, who was admitted to the bar of this State in 1988, and who has been ineligible to practice law in New Jersey since September 24, 2001, for failure to pay the annual assessments to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3(laek of diligence), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violating the Rules of Professional Conduct);
And the Disciplinary Review Board having further concluded that respondent should remain suspended until the conclusion of all ethics matters pending against him;
And good cause appearing;
It is ORDERED that JOSEPH E. POVEROMO is hereby suspended for a period of three months, effective immediately, and until the further Order of the Court; and it is further
*509ORDERED that respondent shall remain suspended until the conclusion of all ethics matters pending against him; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.